Title: From John Adams to William MacCreery, 31 July 1778
From: Adams, John
To: MacCreery, William


     
      Dear Sir
      Passi July 31 1778
     
     I thank you for your favours of 25 and 27. the last of which I recived this Moment. The Baltimore Paper of the 6th. of June I had before received, from the Printer who was kind enough to think of me, but I am not the less obliged to you.
     
     
     
     I wish you Joy of the News, this Moment received from Versailles, of a Battle between D’orvilliere and Keppel, in which the former, had the Honour, and the Advantage. All Paris is rejoicing. We have not the Detail but a Battle between two such Fleets, without a Tryumph to G. Br. is a terrible Event to her. As France, has at land a superiority over her so indisputable, When the Superiority of naval Power comes to be problemetical it is high Time for G. B. to think, which she has never once done for fifteen Years.
     I am extreamly Sorry that any of our Americains should express themselves so unkindly of their Commissioners here. I hope they have not Reason. I am really surprized to find, that a failure in a punctual Return of a Visit, or in giving an Answer to a Letter of no Importance to the Public, should give so much Miff, as it does. I can Say with Truth, that if The Commissioners should make it a rule to return all Visits and answer all Letters, no Part of the Public Business would be done.
     Would the Gentleman you mention, (I know him not) wish that the Commissioners should every Time they receive any News, write Letters to every Part of this Kingdom to acquaint every Man with it? However, enough of this.
     In one of your Letters you say that you had several Things to say to me, but had not then time. I hope you will find an opportunity soon.
    